Schenck, J.
(dissenting). I dissent. Section 44 of the Personal Property Law was intended to protect creditors. The protection granted by the section, however, was in the form of provision of remedies by which creditors could reduce claims to judgment. No remedy was provided — or intended to be provided — for persons whose claims had not matured at the date that a “ bulk sale ” is made. In the instant case the note in question did not fall due until some time after the date of the sale. There was no remedy which the payee of the note could invoke until the due date of the note. Inasmuch, therefore, as the statute could not protect this plaintiff under any circumstances, it should not be applied to his claim.
Adams-Flanigan Co. v. Di Donato (180 App. Div. 342) and Apex Leasing Co., Inc., v. Litke (173 id. 323), while not directly in point, nevertheless establish the law in connection herewith by analogy, and are sufficient authority to sustain the court below. There appear to be no authorities to the contrary.
The judgment should be affirmed.
Judgment reversed on the law, with costs, and judgment granted in favor of the plaintiff-appellant, with costs.